   4:19-cr-03046-JMG-CRZ Doc # 22 Filed: 07/29/21 Page 1 of 1 - Page ID # 58




                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                  Plaintiff,                          4:19CR3046

      vs.
                                                        ORDER
SEAN C. CANAS,

                  Defendant.


      On July 29, 2021, the defendant appeared in person with his attorney,
Toni M. Leija-Wilson. The United States was represented by Matthew R.
Molsen, Assistant United States Attorney. Defendant admits he violated
Allegation 1, Mandatory Condition, of his terms and conditions of probation.
The Court finds that the admission was knowing, fully informed, and
voluntary and there is a factual basis for the admission and accepts the
admission as alleged in the Amended Petition for Offender Under
Supervision (filing 18).
      IT IS ORDERED: Defendant’s term of probation is not revoked and the
term of probation is extended for 6 months beyond July 31, 2021, ending on
February 1, 2022. The terms and conditions of probation will remain the
same terms and conditions as previously imposed by the Court.
      Dated this 29th day of July, 2021.


                                           BY THE COURT:


                                           John M. Gerrard
                                           United States District Judge
